Title: From George Washington to Major Benjamin Tallmadge, 25 July 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Sir,
          West-point July 25th 79.
        
        All the white Ink I now have (indeed all that there is any prospect of getting soon) is sent in Phial No. I. by Colo. Webb. the liquid in No. 2 is the Counterpart which renders the other visable by wetting the paper with a fine brush after the first has been used & is dry—You will

send these to C——r Junr as soon as possible & I beg that no mention may ever be made of your having received such liquids from me or any one else—In all cases & at all times this prudence & circumspection is necessary but it is indispensably so now as I am informed that Govr Tryon has a preparation of the same kind, or something similar to it which may lead to a detection if it is ever known that a matter of this sort has passed from me.
        I beg that you will use every possible exertion through C—— & other channels to ascertain with a degree of precision, the enemy’s Corps, & how they are disposed of—I wish to know where every Regiment lyes. in order to govern my own movements with more propriety—To learn with certainty what Regiments are on Staten Island—long Island & in what part of it—The City of York—between the city & the bridge—about the bridge—at Philip’s, or Mile square—&ca—would be extremely useful to me at all times, but more so at this.
        I am informed that in the afternoon of the 21st 40 Sail of Vessells passed Eastward by Norwalk. I have also advice that a number of Troops imbarked at Dobbs’s Ferry, & fell down the River on the 22d— In short, that Genl Clinton & Sir George Collier were with this Fleet. but these things not being handed with certainty rather perplex than inform the judgment. I have heard nothing further of either of these Fleets—nor do I know whether that in the Sound had Troops on board or not. let me hear from you soon on the subject of this letter. I am Sir Yr Most Obedt Servt
        
          Go: Washington
        
      